Pan v. Eighth Judicial Die. Court, 120 Nev. 222, 228, 88 P.3d 840, 844
                 (2004). Writ relief is generally available only when there is no plain,
                 speedy, and adequate remedy in the ordinary course of law. NRS 34.170;
                 NRS 34.330. The right to an appeal is typically an adequate legal remedy
                 precluding writ relief. Pan, 120 Nev. at 224, 88 P.3d at 841.
                             Having considered the petition, 2 we conclude that petitioner
                 has not demonstrated that our intervention by way of extraordinary relief
                 is warranted.   Smith   107 Nev. at 677, 818 P.2d at 851; see also NRAP
                 21(b)(1). Accordingly, we
                             ORDER the petition DENIED.




                                                                           AA;          ,J.
                                                             Hardesty


                                                                                       , J.
                                                             Douglas


                                                               Ck                        J.
                                                             Cherry



                 cc: Nikci Boyd


                       2 Petitionerdid not file an appendix in support of her petition. See
                 NRAP 21(a)(4). Additionally, where, as here, resolving the issues
                 presented by a writ petition requires the court to make factual
                 determinations, the petition should be presented to the district court in
                 the first instance. See Round Hill Gen. Imp. Dist. v. Newman, 97 Nev.
                 601, 604, 637 P.2d 534, 536 (1981).


SUPREME COURT
     OF
    NEVADA
                                                      2
(0) I947A mer•